  Case 1:19-cv-11708-PGG-SLC Document 81 Filed 08/06/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PABLO SOLIS et al.,

                           Plaintiffs,
             – against –                                ORDER OF DEFAULT

53RD STREET PARTNERS LLC doing                         19 Civ. 11708 (PGG) (SLC)
business as REMI RESTAURANT,
ROBERTO DELLEDONNE, and
STEFANO FRITTELLA,

                           Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

               WHEREAS Plaintiffs commenced this action on December 20, 2019, by

filing the Complaint (Dkt. No. 1);

               WHEREAS Defendants 53rd Street Partners LLC and Roberto Delledonne

have not appeared or responded to the Complaint (Cert. of Default (Dkt. No. 61));

               WHEREAS, on April 2, 2020, this Court ordered Defendants 53rd Street

Partners LLC and Roberto Delledonne to show cause why an order for default judgment

should not be entered against Defendants, and scheduled a hearing for May 28, 2020,

which was subsequently adjourned to a telephone hearing on August 6, 2020 (Dkt. Nos.

69, 78);

               WHEREAS Plaintiff executed service of the Order to Show Cause on

Defendants 53rd Street Partners LLC and Roberto Delledonne on April 7, 2020, and of

the adjournment order on July 13, 2020 (Dkt. Nos. 70, 80);

               WHEREAS Defendants 53rd Street Partners LLC and Roberto Delledonne

filed no opposition to Plaintiff’s motion for a default judgment and did not appear at the

August 6, 2020 hearing;
   Case 1:19-cv-11708-PGG-SLC Document 81 Filed 08/06/20 Page 2 of 2




                WHEREAS Plaintiff stated at the August 6, 2020 hearing that Defendant

Stefano Frittella had not been served and should be dismissed from this action;

                It is hereby ORDERED that default is entered against Defendants 53rd

Street Partners LLC and Roberto Delledonne, and that this matter is referred to

Magistrate Judge Cave for an inquest into damages. The Clerk of the Court is directed

not to close this case.

                It is further ORDERED that this action is dismissed as to Defendant

Stefano Frittella.

Dated: New York, New York
       August 6, 2020
